t c memo united_states tax_court gregory alan lindstrom petitioner v commissioner of internal revenue respondent docket no filed date gregory alan lindstrom pro_se molly h donohue for respondent memorandum opinion gale judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction respondent's motion contends that the court lacks jurisdiction because the petition was not timely filed petitioner argues that the notice_of_deficiency was invalid because it was not mailed to his last_known_address that respondent's failure to use the last_known_address is not cured by petitioner's actual receipt because petitioner had insufficient time after receipt to file a petition and in the alternative that the petition was timely the court conducted a hearing at which the parties proffered evidence in support of their respective positions background at the time the petition was filed petitioner gregory alan lindstrom resided in massachusetts in date petitioner moved from state route new lebanon new york new lebanon address to ensign street dalton massachusetts dalton address petitioner filed a change_of address form with the u s postal service usps indicating his move to the dalton address on date petitioner subsequently moved from the dalton address to 2nd street pittsfield massachusetts pittsfield address prior to his receipt of the notice_of_deficiency and again notified the usps of his change_of address respondent mailed a notice_of_deficiency with respect to petitioner' sec_2002 taxable_year to the new lebanon address respondent's receipt for certified mail1 records that the notice_of_deficiency was deposited with the usps on date which is also the date on the face of the notice no postmark appears on the envelope in which the notice_of_deficiency wa sec_1 usps form_3877 firm mailing book for accountable mail sent on date the usps affixed a label bearing that day's date and the pittsfield address to the envelope containing the notice and forwarded the notice to the pittsfield address petitioner admits that he received the notice_of_deficiency on date days before the statutory deadline for filing a petition in this court with respect to the notice_of_deficiency date2 petitioner prepared and signed a petition using this court's one-page petition form t c form paragraph of the form petition which permits the taxpayer to set forth the relief requested and the reasons why you are entitled to such relief had an entry of six sentences the petition was undated petitioner used a private delivery service fedex to deliver his petition to the court the fedex envelope which contained the petition bears an electronically generated label with a ship date denoted as date and the notation standard overnight the petition was received and filed by the court on date the 90th day after the date mailing of the notice_of_deficiency was date which was a sunday the notice_of_deficiency also stated that the last day on which to file a petition with this court was date discussion in a deficiency case our jurisdiction depends upon the commissioner's issuing a valid notice_of_deficiency to the taxpayer and the taxpayer's timely filing a petition in this court 81_tc_42 bjelk v commissioner tcmemo_1998_169 generally a petition is timely if it is filed within days following the date that the notice_of_deficiency was mailed sec_6213 when a petition is not filed within the applicable_period with respect to a valid notice_of_deficiency the case must be dismissed for lack of jurisdiction masino v commissioner tcmemo_1998_118 citing 749_f2d_691 11th cir petitioner argues that the 90-day period provided by sec_6213 began date when the usps forwarded the notice_of_deficiency to its final destination we disagree sec_6213 plainly provides that except where a notice_of_deficiency is addressed to a person outside the united_states a tax_court petition may be filed within days of the date that the notice is mailed in the absence of a postmark on the envelope itself the date stamped on the commissioner's certified mail receipt is the next best evidence of the date of mailing unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the year in issue and commencement of the 90-day period 61_tc_97 modified 63_tc_534 here the envelope contains no postmark and the date on the certified mail receipt is date we accordingly conclude that the notice was mailed on date for the purpose of applying sec_6213 the 90th day following the date of mailing was sunday date sec_6213 provides that a sunday is not counted as the last day of the period consequently the last day for filing a timely petition in this case was monday date the date deadline was also stated on the face of the notice_of_deficiency pursuant to section a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_767 the petition in this case was received by the court on date however a petition that is delivered to the court after the expiration of the period provided by sec_6213 shall be deemed timely if it bears a timely usps postmark sec_7502 sec_7502 provides that the petition may similarly be deemed timely when the taxpayer uses a designated_delivery_service rather than the usps the commissioner has designated the private delivery service used by petitioner fedex standard overnight as such a service for the purpose of sec_7502 notice_2004_83 2004_2_cb_1030 in these circumstances the date on an electronically generated fedex label created and applied by a fedex employee is conclusive proof of the date of mailing equivalent to a usps postmark austin v commissioner tcmemo_2007_11 notice_97_ 1997_1_cb_413 we are persuaded that the electronically generated label on the fedex envelope containing the petition was created and applied by a fedex employee the ship date of date that appears on the label is therefore treated as the date of mailing for purposes of sec_7502 consequently the petition is not deemed timely under that section we next consider whether the notice_of_deficiency was valid when the secretary determines that there is a deficiency he is authorized to send notice of such deficiency to the taxpayer by certified mail or registered mail sec_6212 such notice_of_deficiency shall be sufficient if mailed to the taxpayer's last_known_address as specified in sec_6212 sec_6212 does not create a mandatory address to which a notice_of_deficiency must be mailed rather it is a safe_harbor available to the commissioner which renders a notice_of_deficiency valid irrespective of actual receipt 888_f2d_916 1st cir affg tcmemo_1984_503 81_tc_65 sec_6212 does not invalidate other methods of communication that result in actual notice to the taxpayer mulvania v commissioner supra consequently petitioner's contention that the notice_of_deficiency was invalid because it was not sent to his last_known_address is without merit in petitioner's circumstances we need not and do not decide whether the notice_of_deficiency was mailed to petitioner at his last_known_address see mulvania v commissioner supra pincite masino v commissioner supra it is settled law that the validity of a notice_of_deficiency will be sustained when mailing results in actual notice to the taxpayer without prejudicial delay mileti v commissioner tcmemo_1990_383 see eg 94_tc_316 mulvania v commissioner supra pincite frieling v commissioner supra pincite petitioner argues that receipt of the notice_of_deficiency days prior to the deadline for filing the petition constituted prejudicial delay such that the notice_of_deficiency should be adjudged invalid we do not agree whether a taxpayer has been prejudiced by a delayed notice_of_deficiency is a question of fact 73_tc_690 petitioner contends that days was insufficient time for him to prepare and file the petition because he had to locate and contact his former spouse who possessed the necessary records the petition as filed however consists of a single-page standardized tax_court form the lengthiest portion of the form petition on which petitioner set forth the relief requested and his reasons therefor consists of six sentences therein petitioner disputes the notice of deficiency's determination that he failed to file a return for as well as the notice's treatment of two real_estate transactions considering the record as a whole we are not persuaded that petitioner was prejudiced by the 16-day delay in receiving the notice_of_deficiency given the relative simplicity of the petition he filed petitioner had ample time to prepare and file it when he received the notice_of_deficiency consequently petitioner's receipt of the notice_of_deficiency days after it was mailed did not constitute prejudicial delay we hold that the notice_of_deficiency herein is valid accordingly respondent's motion to dismiss for lack of jurisdiction will be granted and this case will be dismissed for the petition asserts that on date a married_filing_jointly taxpayer return was filed sic we assume that petitioner meant to aver that he timely filed the return on date respondent asserts in his response to petitioner's objection to the motion to dismiss that on date after issuance of the notice_of_deficiency for the tax_year at issue in this case respondent's service_center in andover received from petitioner and his spouse a form_1040 for the tax_year ending date petitioner thereafter apparently abandoned his claim of having filed timely he has subsequently failed to address respondent's allegation that a form_1040 for was not received until date lack of jurisdiction on the grounds that the petition was untimely to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
